


Exhibit 10.35

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of September 30, 2008 and
entered into by and among ORLEANS HOMEBUILDERS, INC., a Delaware corporation
(“Company”), (each of THE UNDERSIGNED AFFILIATES of Company (each of such
undersigned affiliates being a “Affiliate Grantor” and collectively “Affiliate
Grantors”) and each ADDITIONAL GRANTOR that may become a party hereto after the
date hereof in accordance with Section 22 hereof (each of Company, each
Affiliate Grantor, and each Additional Grantor being a “Grantor” and
collectively the “Grantors”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
for and representative of (in such capacity herein called “Secured Party”) the
Lenders (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

A.      Pursuant to the Second Amended and Restated Revolving Credit Loan
Agreement dated as of September 30, 2008 (said Credit Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Credit Agreement”),Wachovia Bank, National Association, as
Agent, and Lenders have made certain commitments, subject to the terms and
conditions set forth in the Credit Agreement, continue to make loans and extend
certain credit facilities to Affiliate Grantors.

 

B.      Company has executed and delivered the Guaranty, in favor of Secured
Party for the benefit of Lenders, pursuant to which Company has guarantied the
prompt payment and performance when due of all obligations of Affiliate Grantors
under the Credit Agreement.

 

C.      It is a condition precedent to the continued extensions of credit by
Lenders under the Credit Agreement that Grantor shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to make loans and other extensions of credit under the Credit Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each Grantor hereby agrees with Secured Party as follows:


 

SECTION 1.      Grant of Security.

 

Grantor hereby assigns to Secured Party, and hereby grants to Secured Party a
security interest in, all of such Grantor’s right, title and interest in and to
the following personal property of such Grantor, in each case whether now or
hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired and wherever the same may be located (the “Collateral”):


 


(A)      ALL PLEDGED DEBT;


 


(B)      ALL FEDERAL AND STATE INCOME TAX REFUNDS RECEIVED BY, OR PAYABLE TO,
GRANTORS IN EACH CASE AFTER THE CLOSING DATE (COLLECTIVELY, THE “REFUND
COLLATERAL”);

 

--------------------------------------------------------------------------------



 


(C)      ALL PROCEEDS WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC.


 

SECTION 2.      Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt payment in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Secured
Obligations of each Grantor. “Secured Obligations” means:


 


(A)      WITH RESPECT TO COMPANY, ALL OBLIGATIONS AND LIABILITIES OF EVERY
NATURE OF COMPANY NOW OR HEREAFTER EXISTING UNDER OR ARISING OUT OF OR IN
CONNECTION WITH THE GUARANTY, AND


 


(B)      WITH RESPECT TO EACH AFFILIATE GRANTOR AND ADDITIONAL GRANTOR, ALL
OBLIGATIONS AND LIABILITIES OF EVERY NATURE OF SUCH AFFILIATE GRANTOR NOW OR
HEREAFTER EXISTING UNDER OR ARISING OUT OF OR IN CONNECTION WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN EACH CASE TOGETHER WITH ALL
EXTENSIONS OR RENEWALS THEREOF, WHETHER FOR PRINCIPAL, INTEREST, REIMBURSEMENT
OF AMOUNTS DRAWN UNDER LETTERS OF CREDIT, FEES, EXPENSES, INDEMNITIES OR
OTHERWISE, WHETHER VOLUNTARY OR INVOLUNTARY, DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, LIQUIDATED OR UNLIQUIDATED, WHETHER OR NOT JOINTLY OWED WITH OTHERS,
AND WHETHER OR NOT FROM TIME TO TIME DECREASED OR EXTINGUISHED AND LATER
INCREASED, CREATED OR INCURRED, AND ALL OR ANY PORTION OF SUCH OBLIGATIONS OR
LIABILITIES THAT ARE PAID, TO THE EXTENT ALL OR ANY PART OF SUCH PAYMENT IS
AVOIDED OR RECOVERED DIRECTLY OR INDIRECTLY FROM SECURED PARTY OR ANY LENDER AS
A PREFERENCE, FRAUDULENT TRANSFER OR OTHERWISE, AND ALL OBLIGATIONS OF EVERY
NATURE OF GRANTORS NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, INTEREST AND OTHER AMOUNTS THAT, BUT FOR THE FILING OF A
PETITION IN BANKRUPTCY WITH RESPECT TO COMPANY OR ANY OTHER GRANTOR, WOULD
ACCRUE ON SUCH OBLIGATIONS, WHETHER OR NOT A CLAIM IS ALLOWED AGAINST COMPANY OR
SUCH GRANTOR FOR SUCH AMOUNTS IN THE RELATED BANKRUPTCY PROCEEDING).


 

SECTION 3.      Representations and Warranties.


 

Each Grantor represents and warrants as follows:

 


(A)      JURISDICTION OF ORGANIZATION. EACH GRANTOR’S NAME AS IT APPEARS IN
OFFICIAL FILINGS IN THE STATE OF ITS ORGANIZATION; SUCH GRANTOR’S TYPE OF
ORGANIZATION (I.E. CORPORATION, LIMITED PARTNERSHIP, ETC.), JURISDICTION OF
ORGANIZATION AND ORGANIZATION NUMBER PROVIDED BY THE APPLICABLE GOVERNMENT
AUTHORITY OF THE JURISDICTION OF ORGANIZATION ARE SET FORTH ON SCHEDULE 1
ANNEXED HERETO.


 


(B)      NAMES. NO GRANTOR (OR PREDECESSOR BY MERGER OR OTHERWISE OF SUCH
GRANTOR) HAS, WITHIN THE FOUR MONTH PERIOD PRECEDING THE DATE HEREOF, OR, IN THE
CASE OF AN ADDITIONAL GRANTOR, THE DATE OF THE APPLICABLE COUNTERPART, HAD A
DIFFERENT NAME FROM THE NAME OF SUCH GRANTOR LISTED OR THE SIGNATURE
PAGES HEREOF.

 

2

--------------------------------------------------------------------------------



 


(C)      DUE AUTHORIZATION, ETC. EACH GRANTOR IS DULY FORMED, VALIDLY EXISTING
AND IN GOOD STANDING AND SUBSISTING UNDER THE LAW OF ITS JURISDICTION OF
ORGANIZATION AND HAS FULL ENTITY POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THIS AGREEMENT. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ENTITY ACTION. THIS
AGREEMENT CONSTITUTES A LEGALLY VALID AND BINDING OBLIGATION OF EACH GRANTOR,
ENFORCEABLE AGAINST SUCH GRANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEMENT HEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES.


 


(D)      NO CONFLICT. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EACH GRANTOR WILL NOT VIOLATE THE ORGANIZATIONAL DOCUMENTS OF SUCH GRANTOR,
ANY PROVISION OF LAW APPLICABLE TO SUCH GRANTOR OR ANY ORDER, JUDGMENT OR DECREE
OF ANY COURT OR OTHER GOVERNMENTAL AGENCY BINDING ON SUCH GRANTOR.


 


(E)      SECURITY INTERESTS. THE SECURITY INTERESTS IN THE COLLATERAL GRANTED
HEREUNDER CONSTITUTE VALID SECURITY INTERESTS IN THE COLLATERAL, SECURING
PAYMENT OF THE SECURED OBLIGATIONS.


 

SECTION 4.      Further Assurances.


 


(A)      GENERALLY.  EACH GRANTOR AGREES THAT FROM TIME TO TIME, AT THE EXPENSE
OF GRANTORS, SUCH GRANTOR WILL PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT MAY BE NECESSARY OR
DESIRABLE, OR THAT SECURED PARTY MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND
PROTECT ANY SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO
ENABLE SECURED PARTY TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER
WITH RESPECT TO ANY COLLATERAL. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH GRANTOR WILL: (A) (I) EXECUTE (IF NECESSARY) AND FILE SUCH
FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, (II) SUBJECT TO THE
PROVISIONS OF SECTION 6(F), EXECUTE AND DELIVER, AND CAUSE TO BE EXECUTED AND
DELIVERED, ALL FEDERAL AND STATE TAX FORMS ESTABLISHING THAT SECURED PARTY OR
ITS DESIGNEE HAS (A) A SECURITY INTEREST IN THE COLLATERAL, (B) THE SECURED
PARTY OR ITS DESIGNEE HAS THE RIGHT TO DIRECTLY RECEIVE PAYMENTS FROM THE
FEDERAL GOVERNMENT OR ANY  STATE GOVERNMENT WITH RESPECT TO SUCH COLLATERAL, AND
(C) THE RIGHT TO ENDORSE ANY INSTRUMENTS OF PAYMENT DRAWN ON THE UNITED STATES
TREASURY, OR ANY EQUIVALENT STATE GOVERNMENT AGENCY (THESE FORMS SHALL INCLUDE,
BUT ARE NOT LIMITED TO, IRS FORM 2848, POWER OF ATTORNEY AND DECLARATION OF
REPRESENTATIVE, DEPARTMENT OF TREASURY FORM 234, GENERAL POWER OF ATTORNEY BY A
CORPORATION FOR THE COLLECTION OF CERTAIN CHECKS DRAWN ON THE UNITED STATES
TREASURY AND ANY EQUIVALENT FORMS ISSUED BY ANY STATE TAXING AGENCY);
(III) PROVIDE SECURED PARTY WITH ANY DOCUMENTATION DEEMED NECESSARY BY SECURED
PARTY TO ALLOW SECURED PARTY TO RECEIVE PAYMENTS WITH RESPECT TO THE COLLATERAL
IN COMPLIANCE WITH THE FEDERAL ANTI-ASSIGNMENT ACT (31 U.S.C. § 3727; (IV)
DELIVER TO SECURED PARTY ALL INSTRUMENTS REPRESENTING OR EVIDENCING THE PLEDGED
DEBT, ACCOMPANIED BY DULY EXECUTED ENDORSEMENTS OR INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO SECURED PARTY AND
(V) DELIVER SUCH OTHER INSTRUMENTS OR NOTICES, IN EACH CASE, AS MAY BE NECESSARY
OR DESIRABLE, OR AS SECURED PARTY MAY REQUEST, IN ORDER TO PERFECT AND PRESERVE
THE SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED HEREBY; (VI) REFRAIN
FROM AUTHORIZING ANY PERSON OTHER THAN SECURED PARTY OR ITS DESIGNEE TO DIRECTLY
RECEIVE PAYMENTS FROM THE FEDERAL GOVERNMENT OR ANY STATE GOVERNMENT WITH
RESPECT TO THE COLLATERAL OR TO ENDORSE ANY INSTRUMENTS OF PAYMENT DRAWN ON THE
UNITED STATES TREASURY OR ANY EQUIVALENT STATE GOVERNMENT AGENCY; (VII) REVOKE
ANY EXISTING POWERS OF ATTORNEY AUTHORIZING ANY PERSON OTHER THAN SECURED PARTY
OR ITS DESIGNEE TO DIRECTLY RECEIVE PAYMENTS FROM THE FEDERAL GOVERNMENT OR

 

3

--------------------------------------------------------------------------------



 


ANY STATE GOVERNMENT WITH RESPECT TO THE COLLATERAL OR TO ENDORSE ANY
INSTRUMENTS OF PAYMENT DRAWN ON THE UNITED STATES TREASURY OR ANY EQUIVALENT
STATE GOVERNMENT AGENCY; (B) FURNISH TO SECURED PARTY FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS SECURED PARTY MAY
REASONABLY REQUEST, ALL IN REASONABLE DETAIL; (C) AT SECURED PARTY’S REASONABLE
REQUEST, APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING THAT MAY AFFECT SUCH
GRANTOR’S TITLE TO OR SECURED PARTY’S SECURITY INTEREST IN ALL OR ANY PART OF
THE COLLATERAL; AND (D) USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY
NECESSARY CONSENTS OF THIRD PARTIES TO THE CREATION AND PERFECTION OF A SECURITY
INTEREST IN FAVOR OF SECURED PARTY WITH RESPECT TO ANY COLLATERAL. EACH GRANTOR
HEREBY AUTHORIZES SECURED PARTY TO FILE ONE OR MORE FINANCING OR CONTINUATION
STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PART OF THE
COLLATERAL.


 


(B)      PLEDGED DEBT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
SECTION 4(A)., GRANTOR AGREES THAT (I) ALL INSTRUMENTS REPRESENTING OR
EVIDENCING THE PLEDGED DEBT SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF
SECURED PARTY PURSUANT HERETO AND SHALL BE IN SUITABLE FORM FOR TRANSFER BY
DELIVERY OR, AS APPLICABLE, SHALL BE ACCOMPANIED BY GRANTOR’S ENDORSEMENT, WHERE
NECESSARY, OR DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENTS IN BLANK, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SECURED PARTY AND (II) IT WILL,
UPON OBTAINING ANY ADDITIONAL PLEDGED DEBT, PROMPTLY (AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS) DELIVER TO SECURED PARTY A PLEDGE SUPPLEMENT, DULY EXECUTED
BY GRANTOR, IN RESPECT OF SUCH ADDITIONAL PLEDGED DEBT; PROVIDED, THAT THE
FAILURE OF GRANTOR TO EXECUTE A PLEDGE SUPPLEMENT WITH RESPECT TO ANY ADDITIONAL
PLEDGED DEBT SHALL NOT IMPAIR THE SECURITY INTEREST OF SECURED PARTY THEREIN OR
OTHERWISE ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF SECURED PARTY HEREUNDER
WITH RESPECT THERETO.


 

SECTION 5.      Certain Covenants of Grantors.


 

Each Grantor shall:

 


(A)      EITHER (I) DEPOSIT ALL REFUND COLLATERAL RECEIVED BY A BORROWER OR
GUARANTOR INTO A DEPOSIT ACCOUNT IN THE NAME OF GUARANTOR AT A LENDER AND
MAINTAIN SUCH COLLATERAL IN A DEPOSIT ACCOUNT AT A LENDER UNTIL THE MATURITY
DATE, OR (II) MAKE A VOLUNTARY PREPAYMENT OF THE LOANS IN THE AMOUNT OF SUCH
REFUND COLLATERAL WHEN SUCH REFUND COLLATERAL IS RECEIVED BY A BORROWER OR
GUARANTOR.


 


(B)      NOT USE OR PERMIT ANY COLLATERAL TO BE USED UNLAWFULLY OR IN VIOLATION
OF ANY PROVISION OF THIS AGREEMENT OR ANY APPLICABLE STATUTE, REGULATION OR
ORDINANCE OR ANY POLICY OF INSURANCE COVERING THE COLLATERAL;


 


(C)      GIVE SECURED PARTY AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE
IN SUCH GRANTOR’S NAME, IDENTITY OR CORPORATE STRUCTURE;


 


(D)      GIVE SECURED PARTY AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY
REINCORPORATION, REORGANIZATION OR OTHER ACTION THAT RESULTS IN A CHANGE OF THE
JURISDICTION OF ORGANIZATION OF SUCH GRANTOR;

 

4

--------------------------------------------------------------------------------


 


(E)      PERMIT REPRESENTATIVES OF SECURED PARTY AT ANY TIME DURING NORMAL
BUSINESS HOURS TO INSPECT AND MAKE ABSTRACTS FROM RECORDS OF THE COLLATERAL, AND
EACH GRANTOR AGREES TO RENDER TO SECURED PARTY, AT GRANTOR’S COST AND EXPENSE,
SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE REASONABLY REQUESTED WITH REGARD
THERETO.


 

SECTION 6.      Secured Party Appointed Attorney-in-Fact


 

Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

 


(A)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPOUND, RECEIVE AND GIVE
ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF
ANY OF THE COLLATERAL;


 


(B)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
TO RECEIVE, ENDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS,
CHATTEL PAPER AND OTHER DOCUMENTS IN CONNECTION WITH CLAUSES (A) ABOVE;


 


(C)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT SECURED
PARTY MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY OF THE
COLLATERAL OR OTHERWISE TO ENFORCE OR PROTECT THE RIGHTS OF SECURED PARTY WITH
RESPECT TO ANY OF THE COLLATERAL;


 


(D)      TO PAY OR DISCHARGE LIENS (OTHER THAN LIENS PERMITTED UNDER THIS
AGREEMENT OR THE CREDIT AGREEMENT) LEVIED OR PLACED UPON OR THREATENED AGAINST
THE COLLATERAL, THE LEGALITY OR VALIDITY THEREOF AND THE AMOUNTS NECESSARY TO
DISCHARGE THE SAME TO BE DETERMINED BY SECURED PARTY IN ITS SOLE DISCRETION, ANY
SUCH PAYMENTS MADE BY SECURED PARTY TO BECOME OBLIGATIONS OF SUCH GRANTOR TO
SECURED PARTY, DUE AND PAYABLE IMMEDIATELY WITHOUT DEMAND;


 


(E)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
GENERALLY TO SELL, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH
SECURED PARTY WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND TO DO, AT
SECURED PARTY’S OPTION AND GRANTORS’ EXPENSE, AT ANY TIME OR FROM TIME TO TIME,
ALL ACTS AND THINGS THAT SECURED PARTY DEEMS NECESSARY TO PROTECT, PRESERVE OR
REALIZE UPON THE COLLATERAL AND SECURED PARTY’S SECURITY INTEREST THEREIN IN
ORDER TO EFFECT THE INTENT OF THIS AGREEMENT; AND


 


(F)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
TO FILE WITH THE INTERNAL REVENUE SERVICE AND THE UNITED STATES DEPARTMENT OF
THE TREASURY AND ANY EQUIVALENT STATE AGENCY EXECUTED POWERS OF ATTORNEY
PROVIDED BY GRANTORS IN ACCORDANCE WITH SECTION 4 OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.      Secured Party May Perform.


 

If any Grantor fails to perform any agreement contained herein, Secured Party
may, if such agreement is not performed by such Grantor within ten days after
written notice of such failure is given by Secured Party to such Grantor, itself
perform, or cause performance of, such agreement, and the expenses of Secured
Party incurred in connection therewith shall be payable by Grantors under
Section 11(b) hereof

 

SECTION 8.      Standard of Care.


 

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall rave no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property.

 

SECTION 9.      Remedies.


 

If any Event of Default shall have occurred and be continuing, Secured Party may
exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (i) enter onto the property
where any Collateral is located and take possession thereof with or without
judicial process, (ii) sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, (iii) exercise dominion and control over and refuse to
permit further withdrawals from any Deposit Account constituting part of the
Collateral maintained with Secured Party or any Lender, (iv) without notice to
any Grantor, transfer to or register in the name of Secured Party or any of its
nominees any or all of the Collateral constituting Pledged Debt, and (v) and
take all action necessary to receive payments from the federal and any state
government with respect to such Collateral, and exercise any and all authority
granted by Department of Treasury Form 234, General Power of Attorney By a
Corporation For the Collection of Certain Checks Drawn on the United States
Treasury, and any equivalent forms issued by any state taxing authority. 
Secured Party or any Lender may be the purchaser of any or all of the Collateral
at any such sale and Secured Party, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured Party at such sale. Each Grantor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be jointly
and severally liable for the deficiency and the fees of any attorneys employed
by Secured Party to collect such deficiency. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 9 will cause
irreparable

 

6

--------------------------------------------------------------------------------


 

injury to Secured Party, that Secured Party has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and each Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.

 

SECTION 10.      Application of Proceeds.


 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in the
following order of priority:

 

FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Grantors, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

 

SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) and, as to obligations arising under the Credit
Agreement, as provided in the Credit Agreement; and

 

THIRD: To the payment to or upon the order of Company, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

SECTION 11.      Indemnity and Expenses.


 


(A)      GRANTORS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY SECURED PARTY AND
EACH LENDER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES AND LIABILITIES IN ANY
WAY RELATING TO, GROWING OUT OF OR RESULTING FROM THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF
THIS AGREEMENT), EXCEPT TO THE EXTENT SUCH CLAIMS, LOSSES OR LIABILITIES RESULT
SOLELY FROM SECURED PARTY’S OR SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION AND EXCEPT
FOR ANY BREACH OF THIS AGREEMENT BY SECURED PARTY OR ANY LENDER OR ANY FAILURE
OF ANY SECURED PARTY OR ANY LENDER TO COMPLY WITH THE REQUIREMENTS OF THE UCC
IMPOSED UPON A SECURED PARTY AND UNDER A SECURED PARTY’S CONTROL IN CONNECTION
WITH THE ENFORCEMENT OF THIS AGREEMENT.


 


(B)      GRANTORS JOINTLY AND SEVERALLY AGREE TO PAY TO SECURED PARTY UPON
DEMAND THE AMOUNT OF ANY AND ALL COSTS AND EXPENSES, INCLUDING THE FEES AND
EXPENSES OF COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT SECURED PARTY MAY INCUR
IN CONNECTION WITH THE CUSTODY OR PRESERVATION OF THE COLLATERAL, THE EXERCISE
OF RIGHTS OR REMEDIES HEREUNDER OR THE FAILURE BY ANY GRANTOR TO PERFORM OR
OBSERVE ANY OF THE PROVISIONS HEREOF

 

7

--------------------------------------------------------------------------------



 


(C)      THE OBLIGATIONS OF GRANTORS IN THIS SECTION 11 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE DISCHARGE OF GRANTORS’ OTHER OBLIGATIONS
UNDER THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

SECTION 12.      Amendments; Etc.


 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification or any waiver given
by Grantors, by Grantors; provided this Agreement may be modified by the
execution of a Counterpart by an Additional Grantor in accordance with
Section 22 hereof and Grantors hereby waive any requirement of notice of or
consent to any such amendment. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.

 

SECTION 13.      Notices.


 

Any notice or other communication herein required or permitted to be given shall
be in given and delivered in accordance with Section 13.10 of the Credit
Agreement.

 

SECTION 14.      Failure or Indulgence Not Waiver; Remedies Cumulative.


 

No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

SECTION 15.      Severability.


 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in ,any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

SECTION 16.      Headings.


 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 17.      Governing Law; Rules of Construction.


 

This Agreement shall in all respects be governed by the laws of the Commonwealth
of Pennsylvania.  This Agreement and all of the other Loan Documents shall be
construed as if drafted equally by all parties hereto.

 

8

--------------------------------------------------------------------------------

 

SECTION 18.       Consent to Jurisdiction and Service of Process.

 

IN ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE RELATIONSHIP
EVIDENCED HEREBY, GRANTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURT OF COMMON PLEAS OF PHILADELPHIA OR BUCKS COUNTY,
PENNSYLVANIA, AND THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA.  GRANTORS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWERS
HEREBY WAIVE ANY OBJECTION WHICH GRANTORS MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS.  GRANTORS HEREBY WAIVE
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND ANY OTHER PROCESS ISSUED IN ANY
SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT, AND ANY
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTORS
AT THE ADDRESS SET FORTH ABOVE AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE PROVIDING OF NOTICE IN ACCORDANCE WITH THE TERMS HEREOF. 
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHTS OF
SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY SECURED PARTY OR LENDERS OF ANY CLAIM, JUDGMENT OR
ORDER OBTAINED IN SUCH FORUM, OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT
OR OTHERWISE TO ENFORCE SAME, IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

SECTION 19.       Waiver of Jury Trial.

 

GRANTORS AND SECURED PARTY, AFTER CONSULTATION WITH THEIR RESPECTIVE COUNSEL,
EACH HEREBY WAIVE ANY RIGHT WHICH THEY MAY HAVE TO A JURY TRIAL IN CONNECTION
WITH ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) COMMENCED BY OR AGAINST THEM OR ANY OF
THEM IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR IN ANY WAY PERTAINING TO
THE FACILITY OR THE RELATIONSHIPS EVIDENCED BY THIS AGREEMENT.

 

SECTION 20.       Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

9

--------------------------------------------------------------------------------


 

SECTION 21.       Definitions.

 

(a)           Each capitalized term utilized in this Agreement that is not
defined in this Agreement or the Credit Agreement, but that is defined in the
UCC, including the categories of Collateral listed in Section 1 hereof shall
have the meaning set forth in Articles 1, 8 or 9 of the UCC.

 

(b)           In addition, the following terms used in this Agreement shall have
the following meanings:

 

“Additional Grantor” means an Eligible Affiliate of Company that becomes a party
hereto after the date hereof as an additional Grantor by executing a
Counterpart.

 

“Collateral” has the meaning set forth in Section 1 hereof.

 

“Counterpart” means a counterpart to this Agreement, in substantially the form
set forth as Exhibit I attached hereto, entered into by an Eligible Affiliate of
Company pursuant to Section 22 hereof.

 

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

 

“Event of Default” means any Event of Default as defined in the Credit
Agreement.

 

“Lender” has the meaning set forth in the Credit Agreement.

 

“Loan Documents” has the meaning set forth in the Credit Agreement. “Secured
Obligations” has the meaning set forth in Section 2 hereof. “Eligible Affiliate”
has the meaning set forth in the Credit Agreement.

 

“Pledged Debt” means the Debt from time to time owed to Grantor by Guarantor or
any of its subsidiaries, the instruments and certificates evidencing such Debt
and all interest, cash or other property received, receivable or otherwise
distributed in respect of or exchanged therefor.

 

“Refund Collateral” has the meaning set forth in Section 1.

 

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the Commonwealth of
Pennsylvania.

 

SECTION 22.       Additional Grantors.


 

The initial Grantors hereunder shall be Company and such of the Eligible
Affiliates of Company as are signatories hereto on the date hereof. From time to
time subsequent to the date hereof, additional Eligible Affiliates of Company
may become Additional Grantors, by executing a Counterpart. Upon delivery of any
such Counterpart to Secured Party, notice of which is hereby waived by Grantors,
each such Additional Grantor shall be a Grantor and shall be as fully a party
hereto as if such Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished

 

10

--------------------------------------------------------------------------------


 

by the addition or release of any other Grantor hereunder, nor by any election
of Secured Party not to cause any Eligible Affiliate of Company to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

Greenwood Financial Inc., a Delaware corporation

 

 

 

By:

Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

By:

Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Masterpiece Homes, LLC

 

OPCNC, LLC

 

Orleans at Bordentown, LLC

 

Orleans at Cooks Bridge, LLC

 

Orleans at Covington Manor, LLC

 

Orleans at Crofton Chase, LLC

 

Orleans at East Greenwich, LLC

 

Orleans at Elk Township, LLC

 

Orleans at Evesham, LLC

 

Orleans at Hamilton, LLC

 

Orleans at Harrison, LLC

 

Orleans at Hidden Creek, LLC

 

Orleans at Jennings Mill, LLC

 

Orleans at Lambertville, LLC

 

Orleans at Lyons Gate, LLC

 

Orleans at Mansfield, LLC

 

Orleans at Maple Glen, LLC

 

Orleans at Meadow Glen, LLC

 

Orleans at Millstone, LLC

 

[Grantors’ signatures continued on the following page]

 

12

--------------------------------------------------------------------------------


 

 

Orleans at Millstone River Preserve, LLC

 

Orleans at Moorestown, LLC

 

Orleans at Tabernacle, LLC

 

Orleans at Upper Freehold, LLC

 

Orleans at Wallkill, LLC

 

Orleans at Westampton Woods, LLC

 

Orleans at Woolwich, LLC

 

Orleans Arizona Realty, LLC

 

Orleans DK, LLC

 

Parker Lancaster, Tidewater, L.L.C.

 

Wheatley Meadows Associates, LLC

 

 

 

 

 

By:

Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, L.P.

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

 

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

 

By:

Lawrence J. Dugan

 

 

 

Name:

Lawrence J. Dugan

 

 

 

Title:

Vice President

 

[Grantors’ signatures continued on the following page]

 

13

--------------------------------------------------------------------------------


 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

 

By:

Garry P. Herdler

 

 

 

 

Name:

Garry P. Herdler

 

 

 

 

Title:

Executive Vice President and

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

By:

Garry P. Herdler

 

 

Name:

Garry P. Herdler

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

As Administrative Agent, as Secured Party

 

 

 

 

By:

Ron Ferguson

 

 

Name:

Ron Ferguson

 

 

Title:

Managing Director

 

15

--------------------------------------------------------------------------------
